Citation Nr: 0507977	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  02-02 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for recurrent dislocation 
of the right shoulder, evaluated as 30 percent disabling 
prior to June 3, 2004; and 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to March 1969, 
including in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, that denied the veteran's claim 
of entitlement to an increased disability rating for a right 
shoulder condition.  The veteran has perfected a timely 
appeal.

The Board remanded this claim to the Appeals Management 
Center (AMC) in October 2003 and it now has been returned to 
the Board.

By rating decision issued in September 2004, the Appeals 
Management Center granted a 40 percent rating for the right 
shoulder disability, effective June 3, 2004.

Because claimants are presumed to be seeking the maximum 
benefit allowed by law and regulation, and because the 
veteran is receiving less than the maximum evaluation 
available for his service-connected right shoulder condition, 
the Board has concluded that the issues of entitlement to a 
disability rating in excess of 30 percent on a right shoulder 
condition prior to June 3, 2004, and entitlement to a 
disability rating in excess of 40 percent on a right shoulder 
condition from June 3, 2004, remain in controversy.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's service-connected right shoulder condition 
has been manifested throughout the appeal period by the 
equivalent of a flail joint.


CONCLUSION OF LAW

The criteria for an 80 percent rating for recurrent 
dislocation of the right shoulder have been met throughout 
the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5202 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

This decision grants the maximum schedular rating for the 
veteran's right shoulder disability.  The Court has concluded 
that the VCAA was not applicable where further assistance 
would not aid the appellant in substantiating his claim.  
Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision on this claim, further assistance 
is unnecessary to aid him in substantiating the claim.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002).

Factual Background

On VA joint examination in May 1999, the veteran complained 
of constant right shoulder pain with instability of the right 
shoulder joint.  He stated that the last spontaneous 
dislocation of the shoulder had occurred in 1996 or 1997.  
The VA examiner stated that he had reviewed the veteran's 
claims file.  Any activity involving the veteran's right 
shoulder produced discomfort.  The veteran had functional 
limitations of the right shoulder in any lifting or sudden 
movements.  He was right-handed.  

The range of motion of the veteran's right shoulder showed 
limitations with forward elevation from 0 to 90 degrees, 
abduction from 0 to 80 degrees, and internal and external 
rotation from 0 to 70 degrees.  There was decreased muscle 
strength in the right shoulder.  X-rays of the right shoulder 
showed a deformity of the glenoid process and of the right 
humeral head, some spurring, and some joint space narrowing.  
All of these x-ray findings indicated old trauma.  

The diagnoses included status-post pin insertion in the right 
shoulder in the 1970's and removed in 1995, limited range of 
motion in the right shoulder, deformity of the glenoid 
process and the right humeral head, and decreased muscle 
strength in the right trapezius group.

Following VA outpatient treatment in December 1999, the 
impression was degenerative joint disease of the right 
shoulder.

On VA outpatient treatment in February 2000, the veteran 
complained of a history of right shoulder trauma.  The VA 
examiner stated that the veteran's May 1999 x-rays showed 
severe degenerative joint disease with post-traumatic 
arthritis.  The assessment included severe degenerative joint 
disease and post-traumatic arthritis of the right shoulder.

On private outpatient treatment in November 2000, objective 
examination of the veteran's right shoulder revealed 
significantly decreased range of motion, a well-healed 
surgical scar with tenderness in the anterior aspect of the 
shoulder, and no significant acromioclavicular joint 
tenderness.  X-rays of the right shoulder showed significant 
degenerative changes.  The private examiner noted that the 
veteran's decreased range of motion in the right shoulder was 
consistent with degenerative joint disease.  The assessment 
included right shoulder degenerative joint disease.

On VA outpatient treatment in December 2000, the assessment 
included degenerative joint disease of the right shoulder.

The veteran complained of recurrent right shoulder 
dislocation on VA joint examination in January 2002.  The 
examiner stated that she had reviewed the claims file.  The 
veteran stated that his pain was 6 on a scale of 10.  His 
pain was exacerbated with any kind of overhead reaching or 
internal and external rotation.  He was right-hand dominant.  
He stated that he experienced right shoulder dislocation 
every 3 months and he was able to correct the dislocation 
himself.  

The veteran worked as a police officer and trained other 
police officers.  He was independent in his activities of 
daily living.  He was inhibited somewhat by a lack of motion, 
strength and endurance in the right shoulder; although he 
still was able to perform all necessary activities.  He had 
no other complaints compatible with either inflammatory joint 
disease or inflammatory muscular disease.  

Physical examination revealed a surgical scar in the anterior 
portion of the right shoulder that was non-tender and non-
adherent.  The musculature of the right shoulder was 
symmetrical and intact.  The right shoulder appeared to be 
normal, although there was marked palpable and audible 
crepitus with minimal range of motion.  There also was 
decreased range of motion with forward flexion limited to 90 
degrees and abduction limited to 75 degrees.  

The veteran refused to do any internal or external rotation 
of the right shoulder.  The shoulder joint felt very unstable 
with passive attempts at internal and external rotation, and 
most likely would have been dislocated.  There was 
significant pain at the end of the active range of motion.  
The active range of motion could not be passively extended, 
primarily because of pain and discomfort.  Shoulder shrug 
strength was intact bilaterally.  Biceps and triceps 
musculature was equal bilaterally.  The structure of the 
distal portion of both shoulders was intact.  Grip strength 
was "excellent" bilaterally.  Deep tendon reflexes were 
symmetrical bilaterally.  There was no tenderness, edema, 
erythema, or effusion present.  

X-rays of the right shoulder showed a Hill-Sachs deformity 
with no marked changes since the 1999 X-rays.  There was 
narrowing, particularly of the inferior joint space, and 
osteophyte formation suggesting osteoarthritis.  The 
diagnosis was a history of an injury to the right shoulder 
with pain and decreased range of motion of the dominant right 
shoulder with x-ray evidence of Hill-Sachs deformity and 
osteoarthritis.

The veteran complained of problems with his right shoulder on 
private outpatient treatment in March 2002.  Objective 
examination of the right shoulder revealed a range of motion 
to 95 degrees of forward elevation, 10 degrees of external 
rotation, 60 degrees of abduction, and internal rotation to 
the lumbar spine only.  The assessment was persistent right 
shoulder pain and degenerative joint disease.

On VA outpatient treatment in June 2004, the veteran 
complained of continuous right shoulder pain associated with 
weakness, stiffness, swelling, heat, redness, a sense of 
instability or giving way, locking, easy fatigability, and 
lack of endurance.  The veteran denied any inflammatory 
arthritis.  He stated that his pain was 4 out of 10 on a pain 
scale.  He also stated that his pain was relieved partially 
by stopping the aggravating activity, rest, and analgesic 
medication.  The veteran's walking, standing, sitting, 
climbing stairs, and driving were not limited with the 
exception that he relied on his left hand for steering 
stability while driving.  He also stated that his daily 
activities were limited by shoulder pain.  

Objective examination revealed tenderness to palpation over 
the shoulder.  Forward flexion was from 0 to 30 degrees.  
Abduction was from 0 to 15 degrees.  Adduction was from 0 to 
10 degrees.  Extension was from 0 to 20 degrees.  Internal 
and external rotation was zero.  The veteran had a positive 
apprehension test which suggested dislocation.  Neurological 
examination showed decreased sensation over the ulnar nerve 
distribution of the right shoulder.  The veteran's upper body 
strength appeared to be 4-5/5 if he pinned his right shoulder 
against his chest wall.  If he attempted to demonstrate 
strength in other than this position, he experienced obvious 
weakness secondary to pain.  His grip strength was 4-5/5.  X-
rays of the right shoulder showed no significant changes as 
compared to the January 2002 x-rays.  

The examiner commented that, because of the instability of 
the veteran's right shoulder joint, the veteran essentially 
functioned similar to a "flailed shoulder" because he 
essentially had no functional abduction, forward flexion, or 
extension of the right shoulder.  The veteran maintained grip 
strength and function of the right shoulder below the elbow 
but only when it was tucked to the side and stabilized by the 
thoracic wall.  

The examiner concluded that the veteran had a significant 
disability and it was remarkable that he was able to carry 
out his duties as a police officer in spite of the obvious 
physical limitations that his right shoulder disability 
imposed.  The impressions were right shoulder degenerative 
joint disease involving the glenohumeral joint and 
acromioclavicular joint and a possible Hill-Sachs deformity 
of the humeral head which suggested recurrent dislocation and 
was compatible with the veteran's history.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2004).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  The 
shoulder is considered a major joint.  38 C.F.R. § 4.45 
(2004).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2004); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Here, the veteran's service-connected right shoulder 
disability is evaluated as 30 percent disabling prior to June 
3, 2004, under 38 C.F.R. § 4.71a, Diagnostic Code 5202, and 
as 40 percent disabling effective June 3, 2004, under 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  The veteran is 
right-handed, so the right shoulder is the major (or 
dominant) shoulder.  

38 C.F.R. § 4.71a, Diagnostic Code 5202 provides disability 
evaluations based on other impairment of the humerus.  An 
evaluation of 30 percent disabling is available under 
Diagnostic Code 5202 for recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.

The next higher evaluation of 50 percent disabling is 
available for fibrous union of the humerus on the major (or 
dominant) side.  

An evaluation of 60 percent disabling is available for non-
union of the humerus (or false flail joint) on the major (or 
dominant) side.

Finally, the maximum evaluation of 80 percent disabling is 
available under Diagnostic Code 5202 where the impairment of 
the humerus on the major (or dominant) side is manifested by 
the loss of the head of the humerus (or flail shoulder).  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2004).

38 C.F.R. § 4.71a, Diagnostic Code 5201 provides disability 
evaluations based on limitation of motion of the arm.  A 
maximum evaluation of 40 percent disabling is available under 
Diagnostic Code 5201 where the limitation of motion of the 
arm is to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2004).  

In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

As just discussed, on the most recent examination the veteran 
was found to have the equivalent of a flail joint.  
Diagnostic Code 5202 provides for an 80 percent rating for 
flail joint involving the major shoulder.  Because the 
veteran's right shoulder is the functional equivalent of a 
flail shoulder, the Board finds that an 80 percent evaluation 
for the service-connected right shoulder condition is 
appropriate.

The AMC has awarded separate ratings for the right shoulder 
disability during separate periods while the appeal has been 
pending.  However, X-ray and diagnostic studies have been 
interpreted as unchanged since 1999.  

Given that the most recent evidence is to be given 
precedence, and that the flail joint has been present 
throughout the appeal period, the Board finds that the 
evidence supports the grant of the 80 percent evaluation 
throughout the appeal period.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Eighty percent is the maximum schedular rating for a shoulder 
disability, and the veteran has not alleged, nor does the 
evidence suggest, that an extraschedular rating is for 
consideration.  Shipwash v. Brown, 8 Vet. App. 218 (1995); 
38 C.F.R. § 3.321(b) (2004).


ORDER

An 80 percent rating is granted for recurrent dislocations of 
the right shoulder throughout the appeal period.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


